Citation Nr: 1018265	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-38 658	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a left shoulder 
disability.

5.  Entitlement to service connection for scoliosis.

6.  Entitlement to service connection for residuals of a 
fractured tailbone.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

		
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to December 
1980 and from February 1981 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The Veteran's original claims file, to include his service 
treatment records (STRs), is missing and presumed lost.  A 
rebuilt claims file was established in 2000.

The case for review of all of the service connection issues 
under a merits review are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's original claims file has been lost and only 
partially rebuilt.

2.  The claims folder reflects a reported history of prior 
final denials of claims of service connection for bilateral 
eye disability, left shoulder disability, cervical spine 
disability and lumbar spine disability.

3.  In January 2005, the Board refused to reopen the 
Veteran's service connection claims for cervical and lumbar 
spine disabilities because new and material evidence had not 
been submitted.

4.  Evidence added to the record since the filing of the 
application to reopen includes the Veteran's testimony of 
persistent and recurrent symptoms of bilateral eye 
disability, left shoulder disability, cervical spine 
disability and lumbar spine disability since service which, 
when viewed in light of STRs reflecting assessments of 
scoliosis, possible Greenstick's fracture and competing 
radiologist opinions of in service onset of degenerative 
joint disease, provides a more complete picture of the nature 
of his injuries and calls into question an in service 
diagnosis of psychogenic pain disorder.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision, which refused to reopen 
the service connection claims for cervical and lumbar spine 
disabilities, and the reported RO decisions which denied 
service connection for bilateral eye and left shoulder 
disabilities, are final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2009).

2.  New and material evidence has been received since the 
final decisions that denied reopening the service connection 
claims for cervical and lumbar spine disabilities, bilateral 
eye disability and left shoulder disability; the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

The Veteran's original claims file, to include his STRs, is 
missing and presumed lost.  A rebuilt claims file was 
established in 2000.  In such a situation, VA has a 
heightened duty to assist the Veteran in developing his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a search for alternate medical records, as well 
as a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).

The claims folder reflects a reported history of prior final 
denials of claims of service connection for bilateral eye 
disability, left shoulder disability, cervical spine 
disability and lumbar spine disability.  The record does 
include a January 2005 Board decision which denied the 
Veteran's application to reopen claims of service connection 
for cervical and lumbar spine disabilities because new and 
material evidence had not been submitted.  These claims are 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1100, 
20.1103.

The loss of the Veteran's original claims folder, and 
inability to reconstruct the entire claim folder, places the 
Board in an impossible position to properly evaluate these 
claims.  The available evidence documents that the Veteran's 
STRs had been associated with the claims folder and reviewed 
in prior decisions.  This includes a September 1980 
chiropractic report, as discussed by the Board in January 
2005 decision before the claims folder was lost.  The 
Veteran's resubmission of previously considered STRs, 
therefore, does not provide a basis for de novo consideration 
under 38 C.F.R. § 3.156(c).

Nonetheless, claims can be reopened and reviewed on the 
merits on the presentation of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence added to the record since the filing of the 
application to reopen includes the Veteran's testimony of 
persistent and recurrent symptoms of bilateral eye 
disability, left shoulder disability, cervical spine 
disability and lumbar spine disability since service which, 
when viewed in light of STRs reflecting assessments of 
scoliosis, possible Greenstick's fracture and competing 
radiologist opinions in service as to whether the Veteran 
manifested degenerative joint disease, provides a more 
complete picture of the nature of his injuries and calls into 
question an in service diagnosis of psychogenic pain 
disorder.  The Board further notes that STRs reflect report 
of bilateral eye symptoms, and a VA joints examiner in March 
2006 provided opinion that the Veteran had a left shoulder 
disability related to in service injury.

Based upon the principles enunciated in Hodge, the Board 
finds that new and material evidence has been presented to 
reopen the claims.  A review of the claims on the merits is 
addressed in the remand below.


ORDER

New and material evidence has been received to reopen the 
Veteran's claims of entitlement to service connection for a 
lumbar spine disability, a cervical spine disability, a left 
shoulder disability, and a bilateral eye disability.  To this 
extent, the appeal is granted, subject to the following 
remand section of this decision.


REMAND

The Veteran seeks service connection for a lumbar spine 
disability, cervical spine disability, residuals of a 
fractured tailbone, scoliosis, a left shoulder disability, 
and a bilateral eye disability.

Before rendering a decision, the Board finds that additional 
development is necessary.  First, according to the Veteran's 
testimony before the Board, it appears that the Veteran has 
been treated by VA and non-VA medical care providers and that 
the updated medical records have not been obtained and 
associated with the rebuilt claims file.  Accordingly, the 
Board finds that the RO should ask the Veteran to provide the 
names, addresses, and dates of treatment for each of his 
private medical providers.  The RO should specifically ask 
the Veteran to provide the name and contact information for 
his ophthalmologist.  The RO should obtain a consent and 
release form from the Veteran for each provider, authorizing 
VA to obtain his treatment records.  The RO should also 
obtain all available VA outpatient treatment records and 
associate them with the claims file.  If the RO is unable to 
obtain any of the VA or non-VA treatment records, the RO must 
inform the Veteran and allow him an appropriate amount of 
time to obtain the records himself.

Once the requested medical records have been obtained, the 
Veteran should be scheduled for VA examinations to determine 
the nature and etiology of his lumbar spine disability, 
cervical spine disability, scoliosis, residuals of a 
fractured tailbone, left shoulder disability and bilateral 
eye disability.  Specifically, the examiners are asked to 
identify the specific disability, if any, and to indicate 
whether the disability is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the 
names, addresses, and approximate dates of 
treatment with all VA and non-VA medical 
care providers who treated him for his 
lumbar spine disability, cervical spine 
disability, scoliosis, residuals of a 
fractured tailbone, left shoulder 
disability and bilateral eye disability.  
The RO should specifically ask the Veteran 
to provide the name and contact 
information for his non-VA 
ophthalmologist.

The RO should obtain a consent and release 
form from the Veteran for each provider, 
authorizing VA to obtain his treatment 
records.  If the RO is unable to obtain 
any of the VA or non-VA treatment records, 
the RO must inform the Veteran and allow 
him an appropriate amount of time to 
obtain the records himself.  All attempts 
to obtain records must be documented in 
the claims file and records received must 
be associated with the claims file.

2.  After obtaining all records, schedule 
the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his claimed lumbar spine 
disability, cervical spine disability, 
scoliosis, residuals of a fractured 
tailbone, left shoulder disability and 
bilateral eye disability.  The claims file 
and a copy of this remand must be provided 
to the examiner(s).  The examiner(s) must 
indicate review of the claims file in the 
report.

A.  The examiner should indicate 
whether the Veteran suffers any 
disability of the lumbar spine.  The 
examiner is asked to specifically 
address the presence or absence of 
scoliosis and residuals of a tailbone 
fracture.

The examiner should specifically review 
the radiologist interpretations of X-
ray examinations and a computed 
tomography scan of the lumbar spine in 
service, which were alternatively 
interpreted as normal, showing possible 
Smorl's node, possible sclerotic sacral 
tubercle, possible spina bifida, or 
possible Greensticks fracture, in 
comparison to the March 1998 magnetic 
resonance imaging (MRI) scan.  

The examiner is requested to identify 
all current disorders of the lumbar 
spine, and provide opinion as to 
whether it is at least as likely as not 
that any current disability of the 
lumbar spine first manifested in 
service and/or is causally related to 
event(s) in service, to include opinion 
as to whether it is at least as likely 
as not when reviewing the entire 
evidentiary record that the Veteran 
manifested degenerative changes in the 
lumbar spine during service?

If any aspect of disability is a 
developmental or congenital defect, the 
examiner should indicate whether it is 
at least as likely as not that such 
disability underwent a permanent 
worsening due to a superimposed injury?  

B.  The examiner should indicate 
whether the Veteran suffers any 
disability of the left shoulder and if 
so, whether it is at least as likely as 
not that such disability first 
manifested in service and/or is 
etiologically related to disease or 
injury in service.

C.  The examiner should indicate 
whether the Veteran suffers any 
disability of the cervical spine and if 
so, whether it is at least as likely as 
not that such disability first 
manifested in service and/or is 
etiologically related to disease or 
injury in service.

D.  The examiner should indicate 
whether the Veteran suffers a current 
bilateral eye disability and if so, 
whether it is at least as likely as not 
that such disability first manifested 
in service and/or is etiologically 
related to disease or injury in 
service.

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate and provide a rationale.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


